Citation Nr: 1646127	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  09-02 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Neil B. Riley, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 and April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO), located in Newington, Connecticut, which awarded service connection for posttraumatic stress disorder (PTSD) and assigned a temporary total disability rating (100 percent) from June 13, 2007 and a 30 percent disability rating effective October 1, 2007.  The Veteran perfected an appeal of the assigned rating.  

The Veteran testified at a hearing at the RO, via video conference, before a Veterans Law Judge of the Board (video conference hearing) in November 2009.  A transcript of that hearing has been associated with the claims file.  

In a January 2009 rating decision, the RO increased the rating for the Veteran's PTSD to 50 percent, effective July 16, 2008.  In a January 2010 decision, the Board awarded a higher 70 percent disability rating for PTSD, effective July 16, 2008 and remanded the claim for entitlement to a TDIU for additional development.  The Board's decision was effectuated by a February 2008 rating decision by the Appeals Management Center (AMC).  In August 2014, the Board again remanded the claim for TDIU for additional development.  

The Veteran testified at a video conference hearing before a different Veterans Law Judge of the Board in July 2016.  A transcript of that hearing has been associated with the claims file.  At the time of this hearing, the Veteran denied the offer to have a hearing before a third Veterans Law Judge.  

During the pendency of the appeal, he also filed a claim for entitlement to a TDIU, which the Board previously found had been raised by the record and was part and parcel of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to a TDIU prior to July 16, 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the benefit of the doubt, the probative evidence of record indicates that, for the period from July 16, 2008, the Veteran's service-connected PTSD has rendered him unable to secure and maintain substantially gainful employment.


CONCLUSION OF LAW

From July 16, 2008, the criteria for a TDIU have been met.  38 C.F.R. § 4.16(a) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2015).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Analysis

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  38 C.F.R. § 4.16(a).  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  In this case, the Veteran's PTSD is his only service-connected disability and has been rated as 30 percent disabling prior to July 16, 2008 and 70 percent disabling thereafter, he meets the preliminary schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) due to his service-connected PTSD for the period from July 16, 2008.  Id.

When viewed as a whole, the evidence supports a finding that, from July 16, 2008, the Veteran was not capable of substantially gainful employment as a result of his service-connected PTSD.  The Board observes the Veteran's reported lack of work since approximately 1998, his past employment full-time as a truck driver since his discharge from active service, his prior education of high school and one year of college and no history of any additional vocational training.  See July 2016 video conference hearing testimony.  

In a December 2008 VA examination, the Veteran reported having last worked in 2007 working in his own business.  At that time, he stated he had been unable to find work and the examiner found it was highly likely that his PTSD symptoms, as well has his medical problems, would severely limit his ability to function in a regular position.  In addition, the examiner found that the Veteran's alcohol abuse would also likely impact his employability.  The Veteran's alcohol abuse has been associated with the Veteran's PTSD.  See August 2007 VA examination.  In the April 2015 VA examination, the examiner agreed with the December 2008 examiner that the Veteran's PTSD symptoms had a high possibility of severely limiting his employability however, she also found that much of his impairment was due to heavy alcohol use, which had since subsided.  She also found that his PTSD symptoms did contribute significantly to his ability to maintain work.

In September 2015, a vocational rehabilitation counselor provided an assessment of the Veteran's employability, discussing his severe social and occupational related symptoms associated with PTSD, including an inability to establish and maintain effective work and social relationships, secondary to his social avoidance and anger management issues.  In addition, she found that the Veteran had an inability to engage in the community and his tendency to isolate as well as his anger issues would preclude many jobs and affect interpersonal relationships in the workplace.  She also would not recommend the Veteran return to his previous work as a truck driver, although these skills would allow him to work in isolation, because of his severe sleep deprivation and flashbacks.  The counselor then noted it did not appear that the Veteran had the psychological flexibility to adjust to work stressors of productivity expectations and deadlines and that it was not always possible for him to walk away from potential disturbances in the workplace.  Additionally, she noted his sleep deficits and flashbacks could result in reduced productivity, decreased energy, reduced concentration and distraction.  Therefore the counselor found that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disability.  

Thus, resolving all doubt in favor of the Veteran, for the period from July 16, 2008 the probative evidence of record demonstrates that he was unemployable or capable of no more than marginal employment due to his PTSD.  Accordingly, the criteria for a TDIU from July 16, 2008 are met.  


ORDER

From July 16, 2008, a TDIU is granted subject to the regulations applicable to the payment of monetary benefits.  


REMAND

The Veteran does not meet the schedular criteria for a TDIU for the period prior to July 16, 2008, as he has a 30 percent rating for his service-connected for PTSD during that period and this is his only service-connected disability.  See 38 C.F.R. § 4.16(a).  However, the medical evidence of record suggests he may alternatively be entitled to this benefit under 38 C.F.R. § 4.16(b).  

The Board is precluded from granting extra-schedular ratings in the first instance, so including a TDIU on this special extra-schedular basis, having instead to refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  This does not, however, preclude the Board from determining whether this special consideration is warranted.  Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (Aug. 16, 1996).

Therefore, the claim for entitlement to a TDIU prior to July 16, 2008 must be referred to the Director of the Compensation and Pension (C&P) Service or other appropriate authority for consideration of entitlement to this benefit on an extra-schedular basis.  See 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for TDIU prior to July 16, 2008 to the Director of the C&P Service or designee for extra-schedular consideration under the provisions of 38 C.F.R. § 4.16(b).

2.  If the claim for TDIU prior to July 16, 2008 continues to be denied, send the Veteran and his agent a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



			
                  Nathaniel J. Doan                                             K.A. Banfield
Veterans Law Judge                                    Veterans Law Judge
           Board of Veterans' Appeals                         Board of Veterans' Appeals



_____________________________
JOHN Z. JONES
Veterans Law Judge
Board of Veterans' Appeals





Department of Veterans Affairs


